Citation Nr: 0613828	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-22 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from July 1999 to 
August 1999.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for a left knee disorder.  


FINDINGS OF FACT

1.  The veteran twisted his left knee in service which 
resolved without residual disability.  

2.  There is no medical evidence linking the veteran's 
present left knee condition with an event in service.  


CONCLUSION OF LAW

A left knee condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statement of the case, and the 
supplemental statement of the case, adequately informed the 
appellant of the types of evidence needed to substantiate his 
claim.  Furthermore, the RO sent a letter to the appellant in 
October 2002 and August 2003, which asked him to submit 
certain information, and informed him of the responsibilities 
of the claimant and VA concerning obtaining evidence to 
substantiate his claim.  In accordance with the duty to 
assist, the letters informed the appellant what evidence and 
information VA would be obtaining, and essentially asked the 
appellant to send to VA any information he had to process the 
claim.  The letters also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
VA informed the appellant of what he needed to show for a 
service connection claim.  In view of this, the Board finds 
that the Department's duty to notify has been fully satisfied 
with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case and proper subsequent VA process was also performed as 
to the claim.  The Board concludes that to proceed to a 
decision on the merits would not be prejudicial to the 
appellant in this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide full notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to notification.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered the opportunity 
to testify at a Board hearing, and declined.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  As previously stated, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes that since the preponderance of 
the evidence is not in favor of his claim on appeal, any 
question as to the appropriate disability rating or effective 
date to be assigned is moot.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with his case.  


II.  Service Connection

The veteran and his representative contend, in essence, that 
service connection is warranted for the veteran's left knee 
condition.  They claim that his left knee was injured in 
service when he stepped in a hole and twisted his knee.  He 
claims periodic discomfort since that time.  

Under applicable criteria, service connection will be granted 
for disability resulting from personal injuries suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  

Service medical records show that the veteran underwent an 
enlistment examination in April 1999.  Clinical evaluation of 
the lower extremities proved normal.  On an enlistment Report 
of Medical History, the veteran reported "no" when asked if 
you ever had or now have a "trick" or locked knee.  

In July 1999, the veteran was seen with complaints of left 
knee pain of one week duration.  He stated that he twisted 
his knee during the IST.  He related that he had no history 
of knee pain.  He indicated that the pain began when he sat 
"Indian" style and bent his knee too much.  At the time of 
the examination, he had no knee pain.  Physical examination 
revealed positive edema to the medial proximal and lateral 
left patella, positive effusion, and decreased range of 
motion of the left knee.  X-rays showed incomplete closure of 
the tibial /fibula and bipartite patella.  The assessment was 
effusion of unknown origin.  He was given ice, told to 
elevate his left leg, provided Motrin, and told to return to 
the clinic in 72 hours.  Three days later, he was seen again 
for follow-up of his left knee.  His knee was noted to still 
be mildly swollen but it did not hurt anymore.  He was able 
to run without pain.  The assessment was resolving knee 
strain.  It was also noted that the veteran indicated that 
his knee made "popping and cracking" sounds and swelling 
whenever he ran.  Although he denied any history of trauma to 
the affected limb, he indicated that the knee "dislocated" 
from time to time and that this condition of dislocating 
existed prior to enlistment.  It was noted that he had to 
discontinue high school football because of the condition.  
He related that he could perform daily activities without 
pain.  He stated that pain only occurred while running.  He 
indicated that he did not desire to continue with training.  
The impression was patellar subluxation, existed prior to 
enlistment.  The veteran was given an entry level separation 
from service.  

After service, the veteran was seen at the Killeen Clinic in 
July 2000, with complaints of pain in his knee of 
approximately one month duration.  He was playing basketball 
and he noted some pain after landing in a precarious 
position.  Since that time, he continued to have pain in his 
knee with no locking or popping but some feeling of giving 
way.  X-rays showed some fine calcifications, what appeared 
to be a bipartite patella, and a medial meniscal tear.  There 
were no loose bodies shown.  He was scheduled for, and 
underwent an arthroscopy in August 2000.  

The veteran underwent VA examination in November 2003.  The 
veteran reported a one time episode of knee strain with 
effusion in July 1999.  The examiner reported the history in 
the record that the veteran admitted a history of knee 
dislocation and which caused him to quit football in high 
school.  The veteran indicated a history of sharp pain with 
intermittent instability, the use of Motrin for pain, at 
least 9/10 level pain twice monthly, and that the pain was 
precipitated by walking or bending the wrong way, and 
alleviated by rest and Motrin.  Physical examination revealed 
antalgic gait and posture.  There was no effusion, crepitus, 
joint line tenderness, or locking.  There was considerable 
slack in the patellar tendon.  There was no lateral laxity.  
There was tenderness to palpation over the entire patella 
which could easily dislocate with minimal force.  The 
diagnosis was chronic left knee dislocation, unrelated to 
military service.  

Pursuant to the Board's July 2005 remand, the veteran 
underwent additional VA examination in September 2005.  The 
veteran reported the claimed injury of stepping in a hole in 
service during basic training in 1999.  It was noted that the 
history of that treatment revealed knee injuries while 
playing football in high school.  At the time of the VA 
examination, the veteran denied a history of football 
injuries and indicated that he was essentially a manager of 
the team in high school.  It was also noted that after the 
veteran's discharge from service, he did injure his left knee 
playing basketball, and underwent an arthroscopy and partial 
medial menisectomy in 2000.  He was diagnosed with either a 
bipartite left patella or an old left patellar fracture with 
partial healing and excision of bone fragments.  He also 
carried a diagnosis of patellar subluxation.  

Following a review of the veteran's medical history and 
following physical examination, the examiner assessed the 
veteran as having bilateral hypermobility and patellar 
tracking problems/subluxation that appeared to be congenital 
in origin and that the condition did not appear to have been 
caused or aggravated by service.  The veteran was also noted 
to have a history of either bipartite patella or old patellar 
fracture with bone chips.  These two conditions, according to 
the examiner, could be difficult to distinguish both 
clinically and radiographically.  The examiner opined that if 
the veteran had bipartite patella, this condition would most 
likely be of congenital or developmental origin, not caused 
by service, and less likely than not aggravated by service.  
If the veteran's condition was patellar fracture with bone 
chips, the examiner opined that this was more likely than not 
due to recurrent subluxations of the left knee.  It was less 
likely than not due to stepping in a hole in service as that 
episode of the left knee resolved promptly.  The history of a 
left medial meniscal tear, according to the examiner, was 
more likely than not due to his post military service 
basketball injury.  

After a thorough review of the record, service connection for 
a left knee condition is not warranted.  Initially, it is 
important to note that a left knee condition was not noted on 
enlistment examination in April 1999, nor did the veteran 
indicate at that time on his Report of Medical History that 
he had knee trouble.  After the veteran entered service, he 
complained of injury of the left knee after stepping in a 
hole during basic training.  At that time, effusion of the 
left knee, unknown origin, and later left knee strain, 
resolving, were noted.  It was claimed in service that the 
veteran gave a history at that time that he had knee 
dislocations in high school, requiring him to discontinue 
playing high school football.  The veteran has denied that 
this was ever an issue for him and in October 2005, a letter 
was received from his high school athletic trainer, 
indicating, in pertinent part, that the veteran was a student 
manager for the athletic teams in high school and he did not 
play sports.  The trainer also stated that he was not aware 
of the veteran sustaining injury to his knee while in high 
school.  The Board finds that the evidence of record fails to 
show clearly and unmistakably that the veteran entered 
service with a left knee disability.  As such, based on these 
findings, he is presumed to be of sound condition when he was 
examined, accepted and enrolled for service.  

There was medical evidence that the veteran stepped in a hole 
during basic training.  However, as indicated by the VA 
examiner in September 2005, that condition was described as a 
muscle strain and it resolved, without apparent residual 
disability.  Also after service, the veteran injured his knee 
during basketball in 2000, and an arthroscopy was performed.  
A medial meniscus tear was discovered, and that condition was 
unrelated to any event in service.  Finally, pursuant to the 
Board's remand of July  2005, the veteran underwent a 
September 2005 VA examination.  The examiner at that time 
indicated that the veteran's left knee condition could be 
describe as either a bipartite patellar or old patellar 
fracture with bone chips.  These two conditions are difficult 
to distinguish.  Whichever condition the veteran has, neither 
can be associated with service.  If the condition is a 
bipartite patellar, the examiner opined that it was 
congenital or of developmental origin and that his condition 
was not caused or aggravated by service.  The examiner opined 
that if the condition is patellar fractures with bone chips, 
it is more likely than not due to recurrent subluxations and 
not to stepping in a hole during basic training because the 
condition that happened in basic training resolved without 
residual disability.  

As the preponderance of the evidence is against a showing 
that the veteran's left knee disability was incurred in or 
aggravated by active military service, service connection for 
a left knee condition must be denied.  


ORDER

Service connection for a left knee injury is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


